DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 contains illegible text due to improper shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0015] recites “e-filed” which should apparently read --e-field--; and paragraph [0017] recites “H-filed” which should apparently read --H-field--..  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 8 and 20 are objected to because of the following informalities: at line 2 of claim 8, “filed” should apparently read –field--; and at line 8 of claim 20, “filed” should apparently read –field--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 at line 7 recites the limitation "the current".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite that “the apparatus further comprises at least two applicators”.  It is unclear if “further comprises” means that the “at least two applicators” are in addition to the “one or more applicators” recited in claim 1, or that the apparatus comprises at least two applicators.  
Claim 5 at line 2 recites the limitation "the single current-based RF driver".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation will be interpreted as the controller in this claim and those listed below.
Claim 8 at line 2 recites the limitation "the emitted electric filed".  There is insufficient antecedent basis for this limitation in the claim (even considering the typo).
Claim 9 at line 1 recites the limitation "the electric field signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 1 recites the limitation "the current-based RF energy driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 at line 1 recites the limitation "the single current-based RF energy driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 10 recites the limitation "the electric field signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 7 recites the limitation "the current".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett (U.S. Pub. No. 2004/0210254).  Regarding claim 1, Burnett et al. (hereinafter Burnett) discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators 10 (Fig. 1 and [0066]), the apparatus comprising: a controller 22 configured to generate a pulsed current signal ([0081] and [0075]); one or more applicators 10 coupled to the controller/pulse generator 22 (Fig. 1), each applicator comprising a coil 11 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal ([0067] and Fig. 1); and a current sensor 68 configured to detect the current applied to the one or more applicators ([0082] and 68 is within a housing shared with the controller 22 (Fig. 1 and [0082]).  Regarding claim 3, the apparatus further comprises a composite cable 16 connecting the controller with the one or more applicators ([0066] and Fig. 1).  Regarding claim 4, the apparatus further comprises at least two applicators 38, wherein the at least two applicators are connected in series with the controller via cable 16 (Fig. 7A and [0070]).  Regarding claim 6, the one or more applicators comprises at least two applicators 38 that are configured to emit the PEMF signal (Fig. 7A and [0070] without interference from the other of the at least two applicators (without further limiting “interference”, the coils 38 do not interfere with each other as they are separated by spacers 42 [0070]).  Regarding claims 10 and 11, at least one of the one or more applicators further comprises an indicator device (LED) energized by magnetic induction from the coil circuit (intended use).  Regarding claim 19, the pulsed electromagnetic field signal has a pulse width of between about 1 microsecond and about 200 microseconds [0075]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Schwarz et al. (U.S. Patent No. 10,245,439).  Regarding claim 5, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the apparatus further comprises at least two applicators, wherein the at least two applicators are connected in parallel with the controller.  Schwarz et al. (hereinafter Schwarz) discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 118,121 connected in parallel with a controller 125 .  
Claims 7, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Russo et al. (U.S. Pub. No. 2018/0318598).  Regarding claim 7, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the controller further comprises a wireless remote controller. Russo et al. (hereinafter Russo) discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, wherein a controller may be coupled to a coil assembly of a treatment pad/bed through a wired or wireless connection ([0046], [0054], [0067] and Fig. 5B), such as Bluetooth® [0078], in order to access one or more network or remote devices which may contain programmed features for treatment [0078].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a device for providing treatment to multiple targeted areas [0069] and for various ailments ([0005] and [0025]) as taught by Burnett, with a wireless remote controller such as Bluetooth as suggested by Russo as a wireless connection would enable a device to access multiple devices which may contain various pre-programmed treatment regimens ([0078] of Russo).  
Regarding claim 12, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the controller further comprises an RFID reader and each of the one or more applicators comprises a unique RFID signature. Russo discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, having an array of loops (see Abstract), which accommodate a human subject that will receive a PEMF treatment signal from the apparatus [0016].  Russo further discloses that a controller of the PEMF treatment signal comprises an RFID reader 
Regarding claim 18, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose that the pulsed electromagnetic field signal has a carrier frequency of about 27 MHz.  Russo discloses a PEMF treatment apparatus, as likewise disclosed by Burnett, having an array of loops (see Abstract), which accommodate a human subject that will receive a PEMF treatment signal from the apparatus [0016].  Russo further discloses that FDA-cleared PEMF devise use 27.12 MHz as the standard carrier frequency [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a .  
Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Marchitto et al. (U.S. Pub. No. 2008/0249350).  Regarding claims 8 and 9, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose wherein the one or more applicators comprises an electrostatic shield about the coil configured to attenuate the emitted electric field, wherein the shield attenuates at least about 30% of the electrical field signal. Marchitto et al. (hereinafter Marchitto) discloses a device for applying pulsed magnetic therapy to the body of a patient (see Abstract and [0041]), wherein copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  Copper shielding would attenuate at least about 30% of the electrical field signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copper shielding Marchitto, about a coil of an applicator for producing pulsed stimulation to the surface of a patient as taught by Burnett, as Burnett recognizes the necessity of providing maximum magnetic field effects ([0022] and [0033]) and Marchitto discloses that copper shielding would reduce issues with circuit detuning when the applicator is held [0058], thereby reducing maximum field effects.  
Regarding claim 20, Burnett discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators 10 (Fig. 1 and [0066]), the apparatus comprising: 22 configured to generate a pulsed current signal ([0081] and [0075]); one or more applicators 10 coupled to the controller/pulse generator 22 (Fig. 1), each applicator comprising a coil 11 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal ([0067] and Fig. 1); and a current sensor 68 .  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Saitoh et al. (U.S. Pub. No. 2018/0071545).  Regarding claims 15 and 16, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 1 to 40 A/m.  Saitoh et el. (hereinafter Saitoh) discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 1 to 40 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Burnett, as medical stimulation units placed on patients as disclosed in Burnett would conventionally need to conform to safety standards.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (U.S. Pub. No. 2004/0210254) in view of Neuwirth (U.S. Patent No. 6,162,166).  Regarding claim 17, Burnett discloses the invention as claimed, see rejection supra; however Burnett fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 60 to 80 A/m. Neurwirth discloses a device for producing pulsed magnetic fields in a patient (see Abstract), wherein the device is useful to treat a variety of ailments (col. 2, lines 7-28), wherein the device further configured to produce stimulation with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52).  It would have been obvious to one of ordinary skill in the art before the effective filing .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791